IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41012
                        Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

ANTONIO JARAMILLO-TAVARES,

                                             Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:98-CR-2-1
                        - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Antonio Jaramillo-Tavares has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Jaramillo-Tavares has

filed a response in which he raises, among other issues,

ineffective assistance of counsel.    The record has not been

adequately developed for us to consider Jaramillo-Tavares’s

argument on direct appeal.     See United States v. Haese, 162 F.3d

359, 363-64 (5th Cir. 1998), cert. denied, ___ S. Ct. ___, 1999


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41012
                                -2-

WL 241837 (U.S., May 24, 1999).   Our independent review of the

brief, the record, and Jaramillo-Tavares’s response discloses no

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.